WOODLEY, Judge.
The offense is driving a motor vehicle upon a public highway while intoxicated; the punishment, 3 days in jail and a fine of $50.
The complaint as it appears in the transcript bears the jurat of the County Attorney “Sworn to and subscribed before me this the 5th day of January, A. D. 1960.”
The complaint alleges that the offense was committed “on or about the 4th day of February, A.D., 1960, and before the making and filing of this complaint.”
The state does not seek an affirmance of the conviction, the date on or about which the offense was alleged to have been committed being subsequent and not anterior to the date the complaint was sworn to.
The judgment is reversed and the cause remanded.